                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANDREW C., ET AL.,                                 CASE NO. 17-cv-02072-YGR
                                   7                   Plaintiffs,
                                                                                            ORDER TO SHOW CAUSE RE: PLAINTIFFS’
                                   8             vs.                                        ADMINISTRATIVE MOTION TO RESET
                                                                                            BRIEFING SCHEDULE
                                   9     ORACLE AMERICA INC. FLEXIBLE BENEFIT
                                         PLAN, ET AL.,                                      Re: Dkt. No. 43
                                  10
                                                       Defendants.
                                  11

                                  12   TO THE DEFENDANTS AND THEIR COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          You are HEREBY ORDERED TO SHOW CAUSE as to why the Court should not grant

                                  14   plaintiffs’ administrative motion to reset the briefing schedule due to the alleged discrepancies in

                                  15   the scope of the administrative record. (Dkt. No. 43.) The Court has received defendants notice

                                  16   of intent to respond to plaintiffs’ motion filed on January 29, 2019, which indicated that

                                  17   defendants intended to file a response “within the next 24-48 hours[.]” (Dkt. No. 44.) However,

                                  18   as of the date of this order, no such response has been filed.

                                  19          By no later than Friday, February 8, 2019, the defendants must file a written response to

                                  20   this Order to Show Cause.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: February 5, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  24                                                        UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
